Case 1:19-cv-00355-CWD Document 1 Filed 09/16/19 Page 1 of 8

FHISIHAZION YEMANE U.S. COURTS
A215 945211 SFP 16 2019
Joe Corley detention center ‘evd____Filed___Time,

STEPHEN W. KENYON
CLERK, DISTRICT OF IDAHO
500 Hilbig _road

Conroe, Texas 77301

I4- aSS- CWO

Submission of habeas corpus

| request a release the following, the federal law 28 U.S.C. 2254 for my 180 days custody release.
| submitted these along with the habeas corpus copy.

1. Notice of alien custody review 01/29/2019

2. Immigration judge decision December 13" 2018

3.90 days custody review

4. Decision to continue custody

All copies of order

| have complied with all directives of all my custody and seek release base on my completion of 180days
custody right to be released.

Presently | have exceeded the custody review and have the right to be released past 60days.

My last custody review date as been attached (December 13" 2018)

() cHISTHAZION- YEMANE

Signature name

 
Case 1:19-cv-00355-CWD Document1 Filed 09/16/19 Page 2 of 8

Office of Enforcement and Removal Operations

U.S. Department of Homeland Security
126 Northpoint Drive

Houston, Texas, 77060

US. Immigration

and Customs

 

Enforcement
YEMANE, Fhisihazion
Immigration and Customs Enforcement A215 945 211
Joe Corley Detention Facility
500 Hilbig

Conroe, Texas 77386
Notice to Alien of File Custody Review

You are detained in the custody of U.S. Immigration and Customs Enforcement (ICE) and you
are required to cooperate with ICE in effecting your removal from the United States. If ICE has
not removed you from the United States within the removal period as set forth in INA 241(a)
(normally 90-days of either: 1) your entering ICE custody with a final order of removal,
deportation or exclusion, or 2) the date of any final order you receive while you are in ICE
custody), ICE’s Deciding Official will review your case for consideration of release on an Order
of Supervision. Release, however, is dependent on your demonstrating to the satisfaction of the
Attorney General that you will not pose a danger to the community and will not present a flight

risk,

 

Your custody status witt be reviewed on or about April 14,20! The Deciding Official may
gonsider, but is not limited to considering the following:

1. Criminal convictions and criminal conduct;

2. Other criminal and immigration history;

3. Sentence(s) imposed and time actually served;

4. History of escapes, failures to appear for judicial or other proceedings, and other defaults;
5. Probation history;

6. Disciplinary problems while incarcerated;

7. Evidence of rehabilitative effort or recidivism;

8. Equities in the United States;

9. Cooperation in obtaining your travel document.

10. Any available mental health reports.

You may submit any documentation you wish to be reviewed in support of your release, prior to
the date listed above, to the attention of the Officer and address below. English translations must
be provided pursuant to 8 CFR 103.2(b)(3). An attorney or other person may submit materials
on your behalf... The deciding official will notify you of the decision in your case. Attached to
this notice is a list of free or low cost legal representatives who may be able to provide assistance

to you in preparing your case.
Case 1:19-cv-00355-CWD Document1 Filed 09/16/19 Page 3 of 8

way, :

UNITED STATES DEPARTMENT OF JUSTICE
' EXECUTIVE OFFICE FOR IMMIGRATION REVIEW
IMMIGRATION COURT
806 HILBIG RD
CONROE, TX 77301

YEMANE, FHISIHAZION
JDCF

500 HILBIG ROAD
CONROE, TX 77301

In the matter of File A 215-945-211 DATE: Dec 13, 2018
YEMANE, FHISIHAZION

Unable to forward - No address provided.
XX Attached is a copy of the decision of the Immigration Judge. This decision
is final unless an appeal is filed with the Board of Immigration Appeals
within 30 calendar days of the date of the mailing of this written decision.
See the enclosed forms and instructions for properly preparing your appeal.
Your notice of appeal, attached documents, and fee or fee waiver request
must be mailed to: Board of Immigration Appeals :
Office of the Clerk
5107 Leesburg Pike, Suite 2000
Falls Church, VA 22041
Attached is a copy of the decision of the immigration judge as the result
of your Failure to Appear at your scheduled deportation or removal hearing.
This decision is final unless a Motion to Reopen is filed in accordance
with Section 242b(c) (3) of the Immigration and Nationality Act, 8 U.S.C. §
1252b(c) (3) in deportation proceedings or section 240{b)(5)(C), 8 U.S.C. §
1229a (b) (5) (C) in removal proceedings. If you file a motion to reopen, your
motion must be filed with this court:
IMMIGRATION COURT
806 HILBIG RD
CONROE, TX 77301
Attached is a copy of the decision of the immigration judge relating to a
Reasonable Fear Review. This is a final order. Pursuant to 8 C.F.R. §
1208.31(g) (1), no administrative appeal is available. However, you may file
a petition for review within 30 days with the appropriate Cireuit Court of

Appeals to appeal this decision pursuant to 8 U.S.C. § 1252; INA §242.

Attached is a copy of the decision of the immigration judge relating to a
Credible Fear Review. This is a final order. No appeal is available.

Other:

 

MA
COURT CLERK
IMMIGRATION COURT FF
cc: ASSISTANT CHIEF COUNSEL
126 NORTHPOINT DR., ROOM 2020
HOUSTON, TX, 77060

 

 
Case ht9-ev 00822 CWD Document 1 Filed oo/yei19 Page 4 of 8

UNITED STATES DEPARTMENT OF JUSTICE
EXECUTIVE OFFICE FOR IMMIGRATION REVIEW
UNITED STATES IMMIGRATION COURT
HOUSTON, TEXAS oo

IN RE:

Yemane Fhisihazion IN REMOVAL PROCEEDINGS
A# 215-945-211

For the Respondent: For the Department of Homeland Security:
Pro Se Assistant Chief Counsel

Immigration & Customs Enforcement

ORDER

The Respondent is a native and native of Ethiopia and a citizen of Eritrea. On October 2,
2018 the Department of Homeland Security issued a Notice to Appear (“NTA”) alleging that the
Respondent was removable from the United States as an alien who at the time of application for
admission did not have the proper paperwork or documents to enter the U.S. Ata Master Calendar
Hearing on November 19, 2018 the Respondent admitted the factual allegations in the NTA and
conceded removability as charged under §212(a)(7)(A)@)(@ of the Act. The issue of removability has
therefore been established by clear and convincing evidence. Respondent requested an opportunity
to submit an application for Asylum, Withholding of Removal and Protection under the U.N.
Convention Against Torture (I-589). The Court ordered a call-up date for those applications and any
other applications for relief to be filed by December 10, 2018. The Court specifically advised the
Respondent that a failure to timely submit the applications for relief would constitute an
abandonment of relief from removal. To date, the Respondent has not submitted any applications for
relief from removal, and no request for an extension of time to submit an application has been

received by the Court.

A failure to request relief in accordance with a schedule set by the Immigration Judge
constitutes a waiver of the opportunity to file for such relief. 8 C.F.R. 1003.31(c) (2014) (stating
that if an application is not filed within the time limit set by the Immigration Judge, the opportunity
to file that application shall be deemed waived). The Board has long held that applications for
benefits under the Act are properly denied as abandoned when the alien fails to timely file them. See
Matter of R-R-. 20 I&N Dec. 547. 549 (BIA 1992); Matter of Jean, 17 I&N Dec. 100, 102 (BIA

1979). .

Accordingly, the Court deems the Respondents’ opportunity to file any applications for relief
from removal to be abandoned and waived. There being no other issue pending before the Court, the

following Order is entered:

Maw ren

 

 
Case 1:19-cv-00355-CWD Document1 Filed 09/16/19 Page 5 of 8

IT IS HEREBY ORDERED that the Respondent shall be removed to Eritrea with an
alternate order of removal to Ethiopia.

DONE and ORDERED this 13" day of December“20/8,

G. William Riggs
US. Immigration fudge

APPEAL RIGHTS: A notice of appeal must be filed with the Board of Immigration
Appeals within 30 calendar days of the issuance date of this decision. If the final date for filing
the notice of appeal occurs on a Saturday, Sunday, or legal holiday, the time period for filing will
be extended to the next business day. If the time period expires and no appeal has been filed, this
decision becomes final.

 
   

 

cc: Assistant Chief Counsel \
Counsel for Respondent .
Respondent

Mailed out i2fi3 1% By: yyw

 

 
, Case 1:19-cv-00355-

U.S. Department of Home yg Secanyp Pocumentt Filed ov/16/19 Page 6 of 8

Immigration and Customs Enforcement Warning for Failure to Depart
_ - .

LL

Field Office: File #: . ,

Name:
YEMANE, Fhisihazion . Houston, Texas A215 945 211

 

 

 

 

Section 243(a) of the Immigration and Nationality Act provides, in part, that:

Any alien against whom a final order of removal is outstanding by reason of being a member of any of the classes

described in section 237(a) who--
(A) _ willfully fails or refuses to depart from the United States within a period of 90 days* from the date of

the final order of removal under administrative processes, or if judicial review is had, then from the date

of the final order of the court,
(B) _ willfully fails or refuses to make timely application in good faith for travel or other documents

necessary to the alien’s departure,
(C) _connives or conspires, or takes any other action, designed to prevent or hamper or with the
purpose of preventing or hampering the alien's departure pursuant to such, or
(D) willfully fails or refuses to present himself or herself for removal at the time and place required by
the Attorney General pursuant to such order,

shall be fined under title 18, United States Code, or imprisoned not more than four years (or 10 years if the alien

is a member of any of the classes described in paragraph (1)(E), (2), (3), or (4) of section 237(a)), or both.

Nothing in this section shall make it a violation to take proper steps for the purpose of securing cancellation of or
exemption from such order of removal or for the purpose of securing the alien’s release from incarceration or custody.

Any action Immigration and Customs Enforcement may take to obtain a travel document for your departure or to remove
you will NOT relieve you of the liability for compliance with the provisions of law referred to in the first paragraph above.

* Section 241(a)(1)(C) provides for the extension of the statutory removal period if the alien refuses, during the removal period, to
make application in good faith, for a travel or other document necessary for the alien’s removal or departure or conspires or acts to

prevent the alien’s.removal subject to an order of removal.
Date Order Final: Ordered Removed under Section:

01/14/2019 212(a)(7)(A)(I(N)

 

      
 

 

   

Served By: (Print Name and Title of Officer) a
P.Wiseman, Deportation Officer
O|-22 27

SN
Officef’s,Sfgnature: Location of Service:

oa ‘
K- Le — Joe Corley Detention Facility (JCDF)
Date:

W-27-223

#,| Record of Personal Service (Cont.)

 

 

 

Se Ox (Alien’s Signature)

 

 

ths ee

 

 

re Fingerprint of Alien (Specify finger used)

 

 

Attach certified mail receipts here.

 

 

 

 

 

Form 1|-229(a)
(Revised 12/04/02)

 
INSTRECTION SPIE PITCH PDP PAUNEE REGARGING RECUIRENMFENT TO
ASSIST IN REMOVAL

The following is a list of things you are required to complete within 30 days of receiving this
form, in order comply with your obligation to assist in obtaining a travel document:

Mandatory requirements will be checked off by the ICE officer depending on the facts ofeach
case. Failure to comply or provide sufficient evidence of your inability to comply, may result in
the extension of the removal period and subject you to further detention. In addition, you may
be subject to criminal prosecution. If you need assistance in complying with any of the
requirements, please contact a Deportation Officer.

0]

0

 

Submit passports (current and expired) to ICE. If you have a copy of your passport,
you are to submit it.

Apply for a travel document/passport from your embassy or consulate, or directly from
your government in your native country, or any other embassy or consulate of your
native country in another country.

Comply with all instructions from all embassies or consulates requiring completion of
documentation for issuance of a travel document.

Submit to ICE birth certificates, national identification cards, and any other document
issued by a foreign government indicating your citizenship, nationality, place of birth,
and place of residence prior to entering the United States.

Provide names and addresses of family and friends residing in the United States and
request that they contact your embassy or consulate in the United States, in order to
facilitate the issuance of a travel document.

Provide names and addresses of family and friends residing in your country of
citizenship and request family and friends residing abroad contact your government in
reference to issuing a travel document.

You are required to take measures to request reinstatement of your previous nationality,
register as required, or take any other action that will ensure the issuance of a travel
document and your removal from the United States.

Provide ICE with written copies of requests to embassies or consulates requesting
issuance of a travel document.

Provide ICE with written copies of responses from embassies or consulates regarding
your requests.

Solicit permission from another country, which may be able to accept you, to enter that

country to affect your removal from the United States.
Provide your true and correct name and date of birth and any other identities you have

ever used.
Other:

re _YEMANE, Fhisihanzion ® A Number; 215 945 211

on O]- #00! Z at Joe Corley Detention Facility (ICDF
Officer’s Name Date Location

To be served with I-229 (a) no later than 30 days after the final order

(Rev, 04/18/12)

 
_ Gase 1:19-cv-00355-CWD Document 1 Filed 09/16/19, AGG eM lnk Removal

Operations
Houston Field Office

U.S. Department of Homeland Security
126 Northpoint
Houston, Texas 77060

U.S. Immigration
and Customs
Enforcement

 

YEMANE, Fhisihazion , A215 945 211
C/O Immigration and Customs Enforcement
Houston Field Office

Decision to Continue Detention

This letter is to inform you that your custody status has been reviewed and it has been

determined that you will not be released from the custody of U.S. Immigration and Customs
Enforcement (ICE) at this time. This decision has been made based on a review of your file
and/or your personal interview and consideration of any information you submitted to ICE’s

reviewing officials.

You were encountered by United States Customs Border Protection while presenting yourself at
the Veterans International Bridge, Texas, and placed in Immigration and Customs (ICE),
Enforcement and Removal Operations (ERO) custody on September 20, 2018. You were
ordered removed by an immigration judge on December 13, 2018. With the issuance of a travel
document in process, there is a significant likelihood of you absconding, you’re considered to be

a flight risk.

Based on the above, you are to remain in ICE custody pending your removal from the United
States. You are advised that you must demonstrate that you are making reasonable efforts to
comply with the order of removal and that you are cooperating with ICE’s efforts to remove you
by taking whatever actions ICE requests to affect your removal. You are also advised that any
willful failure or refusal on your part to make timely application in good faith for travel or other
documents necessary for your departure, or any conspiracy or actions to prevent your removal or
obstruct the issuance of a travel document, may subject you to criminal prosecution under 8 USC

Section 1253(a).

If you have not been released or removed from the United States by July 01, 2019, jurisdiction of
the custody decision will be transferred to the Headquarters Post Order Unit (HQPDU), Potomac
Center North, 500 12" Street SW, Washington, DC 20536. HQPDU wili make a final

determination regarding your custody.

FF
FOD Patri¢k D. Zz Y MF

Houston Field Office Director Date

 
